Title: To Alexander Hamilton from William Seton, 1 October 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 1 Oct. 1791
Sir

I am desired by the President and Directors to acknowledge the receipt of your Letters of the 21 & 24 Sepr—the first requesting a payment to be made of Ten thousand Dollars to Mr. De la Forest Vice Consul of France, which was immediately complied with & enclosed. I have the honor to transmit his receipt for the same. Your directions respecting ballancing the weekly Returns of the Treasurers Account with this Bank shall be punctually attended to; we have closed the Account to the 30th Sepr. inclusive of which I now transmit a State which will precisely shew the Cash in hand belonging to the United States. I have the honor to be &c.
